Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
Status of Claims
In the documents filed on 06/30/2022: 
Claim(s) 1-2, 7, and 9 (and by extension its/their dependents) have been amended. 
Claim(s) 4 has/have been canceled. 
No claim(s) is/are new. 
Claim(s) 1-3, and 5-12 is/are pending in this application.
Claim(s) 1-3, and 5-12 have been rejected below.
Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites:
“A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18”.

For example, claim 10 depends on claim 1 and comes after claim(s) 8 which depends on claim 7. Claim 10 should come before claim(s) 8 because of its dependency on claim 1 (claim 10 should come immediately after claim 6).
As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. With respect to claim 1 applicant argued:
Independent claim 1 and the claims that depend therefrom 
Lin does not teach or fairly suggest a controller configured to "transmit authentication information to the terminal that the user having the temporary use authorization operates, in response to receiving the use end request and determining that the current location of the vehicle is not in the predetermined inappropriate area, stop the temporary use authorization set for the user by permitting a return of the vehicle and disabling use of the authentication information," as recited in amended independent claim 1. 
Applicant asserts that Lin does not consider the situation of providing a user with authorization for temporary use of a vehicle. For example, paragraph [0002] of Lin states: 6

[0002] Shared bicycles refer to a bicycle sharing service provided by enterprises in campuses, at metro stations and bus stations, and in residential areas, business districts, common service areas, and the like, in a new form of sharing economy. Enabling a bicycle-sharing app, a user can view a diagram of distribution of nearby rentable bicycles and make a reservation. After finding a bicycle, the user can unlock the bicycle by scanning a QR code with a mobile phone and ride the bicycle. When the riding comes to an end, the user parks the bicycle freely, locks the bicycle, and the using process is then finished. 

In Lin, a user always has an ability to lock and unlock a vehicle while the bicycle sharing app is active, and a backend server merely determines that unlocking is the beginning of use and locking is the end of use. That is, the backend server of Lin does not transmit authentication information to the terminal of the user. Lin fails to envision a situation where an authority for utilizing a bicycle by a user is stopped. Instead, in Lin, a user can unlock a bicycle whenever the user scans a QR code with a mobile phone. 
The Office asserts that paragraph [0020] and FIG. 1 of Lin teach stopping the temporary use authorization to the vehicle in response to determining that the location that is identified based on the current location information of the vehicle is not in the predetermined inappropriate area. (Final Office Action, pages 5-6). However, paragraph [0020] of Lin merely describes that when the ride comes to an end and the parking position coordinates of the vehicle are located in a non- parking area or beyond the riding boundary, the system transmits a notification to the vehicle. Lin does not teach or suggest stopping the temporary use authorization set for the user by permitting a return of the vehicle and disabling use of the authentication information, as recited in amended independent claim 1. 
Accordingly, Lin does not teach or fairly suggest "in response to receiving the use end request and determining that the current location of the vehicle is not in the predetermined inappropriate area, stop the temporary use authorization set for the user by permitting a return of the vehicle and disabling use of the authentication information," as recited in amended independent claim 1.

The examiner respectfully disagrees. First, with respect to applicant’s assertion that: 

“In Lin, a user always has an ability to lock and unlock a vehicle while the bicycle sharing app is active, and a backend server merely determines that unlocking is the beginning of use and locking is the end of use. That is, the backend server of Lin does not transmit authentication information to the terminal of the user. Lin fails to envision a situation where an authority for utilizing a bicycle by a user is stopped. Instead, in Lin, a user can unlock a bicycle whenever the user scans a QR code with a mobile phone.”

This is not true. In the very section of Lin that applicant cites, Lin teaches: “Enabling a bicycle-sharing app, a user can view a diagram of distribution of nearby rentable bicycles and make a reservation.” This clearly contradicts applicant’s statement because a vehicle that has been reserved cannot be unlocked by a QR code just any random user and would need some form of temporary use authorization to only allow the user who made the reservation to access the vehicle. In turn, when the user is done using the vehicle, it would suggest that this temporary use authorization would at some point need to be revoked. Lin ¶[47] makes several references to the user finishing their ride in an inappropriate area and the system making multiple attempts to instruct and allow the user to continue using/locking the vehicle in question. One of ordinary skill in the art would recognize that It would only be logical to revoke the temporary use authorization upon the ride being completed in a proper area (ie not in an inappropriate area) and thus the limitation is at least suggested by Lin.
However, it is acknowledge by the examiner, that Lin only suggests this limitation by virtue of a reservation needing some form of temporary use authorization and Lin does not contain low level teaching of how the reservation’s temporary use authorization would work. For this reason the rejection of the claims have been reworked to include Jefferies (US 2017/0316621, previously cited for an unrelated feature in a dependent claim) which also teaches reserving vehicles for temporary use and much more explicitly recites the temporary use authorization used during the reservation and revoking the temporary use authorization upon completion.
All remaining arguments not explicitly addressed either mirror those already addressed and are not persuasive under the same rationale or are rendered moot by the inclusion of Jefferies in the independent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/0330614) in view of Jefferies (US 2017/0316621).

With respect to claim 1 Lin teaches an information processing device comprising a controller configured to: 
give temporary use authorization of a vehicle to a user (Lin Fig. 2 “Start a ride” ¶[2-3] “make a reservation” note: see in depth explanation below), 
receive a use end request to end using the vehicle from a terminal that the user having the temporary use authorization operates (Lin Fig. 2 the first “The Ride comes to an end” ¶[38]), 
receive current location information of the vehicle from the vehicle (Lin Fig. 2 “The Client or intelligence hardware uploads a current position to the server” ¶[38]), 
determining, by the user terminal, whether a location of the vehicle is in a predetermined inappropriate area (Lin Fig. 2 “A server determines whether a vehicle is in a non-parking area” ¶[39]); 
transmit authentication information to the terminal that the user having the temporary use authorization operates (Lin ¶[2, 47] note: the act of using the QR code for unlocking/locking the vehicle are all forms of authentication of authorization);
in response to determining that the location that is identified based on the current location information of the vehicle is not in the predetermined inappropriate area , stop the temporary use authorization set for the user (Lin Fig. 2 “A server determines whether a vehicle is in the non-parking area,” and the second “The ride comes to an end” ¶[20]) by permitting a return of the vehicle and disabling use of the authentication information (Lin Fig. 2 “The ride comes to an end” ¶[20, 47] note: it is implicit that the temporary use authorization would be revoked at this time, see further explanation below), and
in response to receiving the end use request and determining that the current location of the vehicle is in the predetermined inappropriate area provide the terminal with notification that the user is not allowed to end using the vehicle at the current location (Lin Fig. 2 “The server pushes a message to remind a user” ¶[39, 45, 47]).
With respect to the limitation of “in response to determining that the current location of the vehicle is in the predetermined inappropriate area, search for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location where the user is allowed to end using the vehicle,” Lin does teach searching for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location (Lin Fig. 4 ¶[21, 42-43, 45, 47] note: the images shown which indicate non-parking areas and parking areas are inherently information about the alternative return location). However, the exact language used by Lin regarding when it is displayed is:
[0021] Further, the method comprises: only when the vehicle is near to the riding boundary as set, the mobile terminal voluntarily display the geometric figure corresponding to riding boundary that is returned to the mobile terminal. However, in normal cases, only the geometric figure of the non-parking area is returned to the mobile terminal of the user for displaying.

Which says that the data is displayed in response to when the vehicle is “near the boundary [of the predetermined inappropriate area]” but does not explicitly state that it is displayed “in response to determining that the location of the vehicle is in the predetermined inappropriate area.” However, this feature would unquestionably be obvious in view of Lin. The purpose of Lin’s displaying is in an attempt to notify the user that they are at risk of accidently parking their vehicle in an inappropriate area and to try and assist the user in avoiding parking in the incorrect area. As such it would be notoriously obvious to also provide the user with the notification when the user was not just near the inappropriate area but also when they are within the inappropriate area since one of ordinary skill in the art would clearly recognize that a user within the inappropriate area is at a higher risk of inappropriate parking than one that is just near it. 
It is recognized by MPEP 2143.I.G that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious if the following can be demonstrated: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Lin teaches that it would be good to warn a user when they are near an inappropriate area. One of ordinary skill in the art would unquestionably recognize that warning a user when they were not only near but also in the inappropriate area would be a logically following step. (2) There is a clear expectation of success because Lin already recognizes sending these types of messages to the user in some situations and it would be trivial to send them to the user in other comparable situations specifically within the inappropriate area. (3) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Lin to include in response to determining that the location of the vehicle is in the predetermined inappropriate area, search for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location” because a person of ordinary skill in the art would have recognized the benefit of preventing a user from parking in an inappropriate area and there would have been a reasonable expectation of success in doing so.
With respect to the limitation of:
in response to receiving the use end request and determining that the current location of the vehicle is not in the predetermined inappropriate area, stop the temporary use authorization set for the user by permitting a return of the vehicle and disabling use of the authentication information
The highlighted features are suggested but not explicitly recited within Lin. In regards just to the teaching of “a temporary use authorization,” Lin ¶[2] recites “Enabling a bicycle-sharing app, a user can view a diagram of distribution of nearby rentable bicycles and make a reservation.” A vehicle that has been reserved would need some form of temporary use authorization to only allow the user who made the reservation to access the vehicle. As such at the very least “a temporary use authorization” must be present within Lin and in turn must be revoked at some point. Lin ¶[47] makes several references to the user finishing their ride in an inappropriate area and the system making multiple attempts to instruct and allow the user to continue using/locking the vehicle in question whereas when the vehicle is in a proper area the ride just comes to an end (see Lin ¶[20] Fig. 2, 2nd instance of “ride comes to an end” lower right). This would suggest that the temporary use authorization would be revoked when the user is done using the vehicle in a proper location.
However, it is acknowledge that Lin only suggests this limitation by virtue of a reservation needing some form of temporary use authorization which is at some point revoked and Lin does not contain low level teaching of how revoking the temporary use authorization would work. For this reason, Jefferies has been incorporated into the rejection which has more clear low level teaching of granting and revoking temporary use authorization in a vehicle.
Jefferies teaches an information processing device comprising a controller configured to:
give temporary use authorization of a vehicle to a user (Jefferies Fig. 9 element 1011 ¶[103] “generate temporary access code”),
in response to receiving the use end request (Jefferies Fig. 9 element 1016 ¶[103-104), stop the temporary use authorization set for the user by permitting a return of the vehicle and disabling use of the authentication information (Jefferies Fig. 9 element 1018 ¶[104] “dispose temporary access code”).
It is further noted that Jefferies uses an identical lock/unlock means as Lin (Jefferies Fig. 9 element 1001 ¶[99] “scan QR code”) and thus is directly pertinent to the teachings of Lin.
Thus as shown above Lin teaches a base invention of a system that allows vehicles to be temporarily reserved and used and Jefferies teaches giving temporary use authorization of a vehicle to a user who has a reservation and in response to receiving the use end request, stop the temporary use authorization set for the user by permitting a return of the vehicle and disabling use of the authentication information. These two references are analogous to one another because both are drawn to providing reservations to temporary use vehicles. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Lin to apply the teachings of Jefferies because the teaching of giving temporary use authorization of a vehicle to a user who has a reservation and in response to receiving the use end request, stop the temporary use authorization set for the user by permitting a return of the vehicle and disabling use of the authentication information taught by Jefferies was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a system that allows vehicles to be temporarily reserved and used taught by Lin to yield the advantage of both allowing only a proper user and preventing an improper user from using a vehicle during a set period of time  and the results would have been predictable to one of ordinary skill in the art. 
Furthermore, with respect to the limitation of disabling the disabling use of the authentication information in response to receiving the use end request and determining that the current location of the vehicle is not in the predetermined inappropriate area (ie the timing of the disabling) this is rendered obvious by the previously shown teaching of Lin (¶[47]) wherein, if the system determines that the vehicle was left in an improper area, the system continues to prompt and allow the user to unlock the vehicle and move it to a proper area or if the vehicle is in a proper area the ride would just end (see Lin Fig. 2, 2nd instance of “ride comes to an end” lower right).

With respect to claim 7 Lin as modified previously teaches a non-transitory storage medium storing an information processing program, the information processing program causing a computer to execute instructions for: 
receiving, from a server, authentication information for allowing a user having temporary use authorization to use a vehicle (Lin Fig. 2 “Start a ride” ¶[2-3, 47]); 
transmitting, to the server, a use end request to allow the user to end using the vehicle (Lin Fig. 2 the first “The Ride comes to an end” ¶[38]); 
determining, by the user terminal, whether a location of the vehicle is in a predetermined inappropriate area (Lin Fig. 2 “A server determines whether a vehicle is in a non-parking area” ¶[39]); 
in response to determining that the location that is identified based on the current location information of the vehicle is not in the predetermined inappropriate area , stop the temporary use authorization set for the user (Lin Fig. 2 “A server determines whether a vehicle is in the non-parking area,” and the second “The ride comes to an end” ¶[20]), and
in response to receiving the end use request and determining that the current location of the vehicle is in the predetermined inappropriate area provide the terminal with notification that the user is not allowed to end using the vehicle at the current location (Lin Fig. 2 “The server pushes a message to remind a user” ¶[39, 45, 47]).
notifying the user that the user is not allowed to end using the vehicle, in response to the notification that the user is not allowed to end using the vehicle (Lin Fig. 2 “The server pushes a message to remind a user” ¶[39]). 
With respect to the limitation of “in response to determining that the current location of the vehicle is in the predetermined inappropriate area, search for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location where the user is allowed to end using the vehicle,” Lin does teach searching for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location (Lin Fig. 4 ¶[21, 42-43, 45, 47] note: the images shown which indicate non-parking areas and parking areas are inherently information about the alternative return location). However, the exact language used by Lin regarding when it is displayed is:
 [0021] Further, the method comprises: only when the vehicle is near to the riding boundary as set, the mobile terminal voluntarily display the geometric figure corresponding to riding boundary that is returned to the mobile terminal. However, in normal cases, only the geometric figure of the non-parking area is returned to the mobile terminal of the user for displaying.
Which says that the data is displayed in response to when the vehicle is “near the boundary [of the predetermined inappropriate area]” but does not explicitly state that it is displayed “in response to determining that the location of the vehicle is in the predetermined inappropriate area.” However, this feature would unquestionably be obvious in view of Lin. The purpose of Lin’s displaying is in an attempt to notify the user that they are at risk of accidently parking their vehicle in an inappropriate area and to try and assist the user in avoiding parking in the incorrect area. As such it would be notoriously obvious to also provide the user with the notification when the user was not just near the inappropriate area but also when they are within the inappropriate area since one of ordinary skill in the art would clearly recognize that a user within the inappropriate area is at a higher risk of inappropriate parking than one that is just near it. 
It is recognized by MPEP 2143.I.G that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious if the following can be demonstrated: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Lin teaches that it would be good to warn a user when they are near an inappropriate area. One of ordinary skill in the art would unquestionably recognize that warning a user when they were not only near but also in the inappropriate area would be a logically following step. (2) There is a clear expectation of success because Lin already recognizes sending these types of messages to the user in some situations and it would be trivial to send them to the user in other comparable situations specifically within the inappropriate area. (3) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Lin to include in response to determining that the location of the vehicle is in the predetermined inappropriate area, search for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location” because a person of ordinary skill in the art would have recognized the benefit of preventing a user from parking in an inappropriate area and there would have been a reasonable expectation of success in doing so.
With respect to the limitation of:
in response to receiving the use end request and determining that the current location of the vehicle is not in the predetermined inappropriate area, stop the temporary use authorization set for the user by permitting a return of the vehicle and disabling use of the authentication information

The highlighted features are suggested but not explicitly recited within Lin. In regards just to the teaching of “a temporary use authorization,” Lin ¶[2] recites “Enabling a bicycle-sharing app, a user can view a diagram of distribution of nearby rentable bicycles and make a reservation.” A vehicle that has been reserved would need some form of temporary use authorization to only allow the user who made the reservation to access the vehicle. As such at the very least “a temporary use authorization” must be present within Lin and in turn must be revoked at some point. Lin ¶[47] makes several references to the user finishing their ride in an inappropriate area and the system making multiple attempts to instruct and allow the user to continue using/locking the vehicle in question whereas when the vehicle is in a proper area the ride just comes to an end (see Lin ¶[20] Fig. 2, 2nd instance of “ride comes to an end” lower right). This would suggest that the temporary use authorization would be revoked when the user is done using the vehicle in a proper location.
However, it is acknowledge that Lin only suggests this limitation by virtue of a reservation needing some form of temporary use authorization which is at some point revoked and Lin does not contain low level teaching of how revoking the temporary use authorization would work. For this reason, Jefferies has been incorporated into the rejection which has more clear low level teaching of granting and revoking temporary use authorization in a vehicle.
Jefferies teaches an information processing device comprising a controller configured to:
give temporary use authorization of a vehicle to a user (Jefferies Fig. 9 element 1011 ¶[103] “generate temporary access code”),
in response to receiving the use end request (Jefferies Fig. 9 element 1016 ¶[103-104), stop the temporary use authorization set for the user by permitting a return of the vehicle and disabling use of the authentication information (Jefferies Fig. 9 element 1018 ¶[104] “dispose temporary access code”) by permitting a return of the vehicle and disabling use of the authentication information (Lin Fig. 2 “The ride comes to an end” ¶[20, 47] note: it is implicit that the temporary use authorization would be revoked at this time, see further explanation below).
It is further noted that Jefferies uses an identical lock/unlock means as Lin (Jefferies Fig. 9 element 1001 ¶[99] “scan QR code”) and thus is directly pertinent to the teachings of Lin.
Thus as shown above Lin teaches a base invention of a system that allows vehicles to be temporarily reserved and used and Jefferies teaches giving temporary use authorization of a vehicle to a user who has a reservation and in response to receiving the use end request, stop the temporary use authorization set for the user by permitting a return of the vehicle and disabling use of the authentication information. These two references are analogous to one another because both are drawn to providing reservations to temporary use vehicles. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Lin to apply the teachings of Jefferies because the teaching of giving temporary use authorization of a vehicle to a user who has a reservation and in response to receiving the use end request, stop the temporary use authorization set for the user by permitting a return of the vehicle and disabling use of the authentication information taught by Jefferies was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a system that allows vehicles to be temporarily reserved and used taught by Lin to yield the advantage of both allowing only a proper user and preventing an improper user from using a vehicle during a set period of time  and the results would have been predictable to one of ordinary skill in the art. 
Furthermore, with respect to the limitation of disabling the disabling use of the authentication information in response to receiving the use end request and determining that the current location of the vehicle is not in the predetermined inappropriate area (ie the timing of the disabling) this is rendered obvious by the previously shown teaching of Lin (¶[47]) wherein, if the system determines that the vehicle was left in an improper area, the system continues to prompt and allow the user to unlock the vehicle and move it to a proper area or if the vehicle is in a proper area the ride would just end (see Lin Fig. 2, 2nd instance of “ride comes to an end” lower right).

With respect to claim 9 Lin as modified previously teaches an information processing method comprising: 
receiving, by a user terminal, from a server, authentication information for allowing a user having temporary use authorization to use a vehicle (Lin Fig. 2 “Start a ride” ¶[2-3, 47]); 
transmitting, by the user terminal, to the server, a use end request to allow the user to end using the vehicle (Lin Fig. 2 the first “The Ride comes to an end” ¶[38]); 
determining, by the user terminal, whether a location of the vehicle is in a predetermined inappropriate area (Lin Fig. 2 “A server determines whether a vehicle is in a non-parking area” ¶[39]); 
in response to determining that the location that is identified based on the current location information of the vehicle is not in the predetermined inappropriate area , stop the temporary use authorization set for the user (Lin Fig. 2 “A server determines whether a vehicle is in the non-parking area,” and the second “The ride comes to an end” ¶[20]) by permitting a return of the vehicle and disabling use of the authentication information (Lin Fig. 2 “The ride comes to an end” ¶[20, 47] note: it is implicit that the temporary use authorization would be revoked at this time, see further explanation below), and
in response to receiving the end use request and determining that the current location of the vehicle is in the predetermined inappropriate area provide the terminal with notification that the user is not allowed to end using the vehicle at the current location (Lin Fig. 2 “The server pushes a message to remind a user” ¶[39, 45, 47]).
notifying the user that the user is not allowed to end using the vehicle, in response to the notification that the user is not allowed to end using the vehicle (Lin Fig. 2 “The server pushes a message to remind a user” ¶[39]). 
With respect to the limitation of “in response to determining that the current location of the vehicle is in the predetermined inappropriate area, search for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location where the user is allowed to end using the vehicle,” Lin does teach searching for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location (Lin Fig. 4 ¶[21, 42-43, 45, 47] note: the images shown which indicate non-parking areas and parking areas are inherently information about the alternative return location). However, the exact language used by Lin regarding when it is displayed is:
 [0021] Further, the method comprises: only when the vehicle is near to the riding boundary as set, the mobile terminal voluntarily display the geometric figure corresponding to riding boundary that is returned to the mobile terminal. However, in normal cases, only the geometric figure of the non-parking area is returned to the mobile terminal of the user for displaying.

Which says that the data is displayed in response to when the vehicle is “near the boundary [of the predetermined inappropriate area]” but does not explicitly state that it is displayed “in response to determining that the location of the vehicle is in the predetermined inappropriate area.” However, this feature would unquestionably be obvious in view of Lin. The purpose of Lin’s displaying is in an attempt to notify the user that they are at risk of accidently parking their vehicle in an inappropriate area and to try and assist the user in avoiding parking in the incorrect area. As such it would be notoriously obvious to also provide the user with the notification when the user was not just near the inappropriate area but also when they are within the inappropriate area since one of ordinary skill in the art would clearly recognize that a user within the inappropriate area is at a higher risk of inappropriate parking than one that is just near it. 
It is recognized by MPEP 2143.I.G that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious if the following can be demonstrated: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Lin teaches that it would be good to warn a user when they are near an inappropriate area. One of ordinary skill in the art would unquestionably recognize that warning a user when they were not only near but also in the inappropriate area would be a logically following step. (2) There is a clear expectation of success because Lin already recognizes sending these types of messages to the user in some situations and it would be trivial to send them to the user in other comparable situations specifically within the inappropriate area. (3) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Lin to include in response to determining that the location of the vehicle is in the predetermined inappropriate area, search for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location” because a person of ordinary skill in the art would have recognized the benefit of preventing a user from parking in an inappropriate area and there would have been a reasonable expectation of success in doing so.

With respect to the limitation of:
in response to receiving the use end request and determining that the current location of the vehicle is not in the predetermined inappropriate area, stop the temporary use authorization set for the user by permitting a return of the vehicle and disabling use of the authentication information

The highlighted features are suggested but not explicitly recited within Lin. In regards just to the teaching of “a temporary use authorization,” Lin ¶[2] recites “Enabling a bicycle-sharing app, a user can view a diagram of distribution of nearby rentable bicycles and make a reservation.” A vehicle that has been reserved would need some form of temporary use authorization to only allow the user who made the reservation to access the vehicle. As such at the very least “a temporary use authorization” must be present within Lin and in turn must be revoked at some point. Lin ¶[47] makes several references to the user finishing their ride in an inappropriate area and the system making multiple attempts to instruct and allow the user to continue using/locking the vehicle in question whereas when the vehicle is in a proper area the ride just comes to an end (see Lin ¶[20] Fig. 2, 2nd instance of “ride comes to an end” lower right). This would suggest that the temporary use authorization would be revoked when the user is done using the vehicle.
However, it is acknowledge that Lin only suggests this limitation by virtue of a reservation needing some form of temporary use authorization which is at some point revoked and Lin does not contain low level teaching of how revoking the temporary use authorization would work. For this reason, Jefferies has been incorporated into the rejection which has more clear low level teaching of granting and revoking temporary use authorization in a vehicle.
Jefferies teaches an information processing device comprising a controller configured to:
give temporary use authorization of a vehicle to a user (Jefferies Fig. 9 element 1011 ¶[103] “generate temporary access code”),
in response to receiving the use end request (Jefferies Fig. 9 element 1016 ¶[103-104), stop the temporary use authorization set for the user by permitting a return of the vehicle and disabling use of the authentication information (Jefferies Fig. 9 element 1018 ¶[104] “dispose temporary access code”).
It is further noted that Jefferies uses an identical lock/unlock means as Lin (Jefferies Fig. 9 element 1001 ¶[99] “scan QR code”) and thus is directly pertinent to the teachings of Lin.
Thus as shown above Lin teaches a base invention of a system that allows vehicles to be temporarily reserved and used and Jefferies teaches giving temporary use authorization of a vehicle to a user who has a reservation and in response to receiving the use end request, stop the temporary use authorization set for the user by permitting a return of the vehicle and disabling use of the authentication information. These two references are analogous to one another because both are drawn to providing reservations to temporary use vehicles. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Lin to apply the teachings of Jefferies because the teaching of giving temporary use authorization of a vehicle to a user who has a reservation and in response to receiving the use end request, stop the temporary use authorization set for the user by permitting a return of the vehicle and disabling use of the authentication information taught by Jefferies was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a system that allows vehicles to be temporarily reserved and used taught by Lin to yield the advantage of both allowing only a proper user and preventing an improper user from using a vehicle during a set period of time  and the results would have been predictable to one of ordinary skill in the art. 
Furthermore, with respect to the limitation of disabling the disabling use of the authentication information in response to receiving the use end request and determining that the current location of the vehicle is not in the predetermined inappropriate area (ie the timing of the disabling) this is rendered obvious by the previously shown teaching of Lin (¶[47]) wherein, if the system determines that the vehicle was left in an improper area, the system continues to prompt and allow the user to unlock the vehicle and move it to a proper area or if the vehicle is in a proper area the ride would just end (see Lin ¶[20] Fig. 2, 2nd instance of “ride comes to an end” lower right).

With respect to claim 2 Lin as modified previously teaches an information processing device, wherein: the controller is configured to transmit the authentication information to the vehicle which the user is allowed to use (Lin ¶[2, 47]). 

With respect to claims 3 and 8 Lin as modified previously teaches an information processing device, wherein: the controller is configured to, in response to determining that the location that is identified based on the current location information of the vehicle is not in the predetermined inappropriate area (Lin Fig. 1 “A server determines whether a vehicle is in the non-parking area,” ¶[20]), stop the temporary use authorization set for the user, and provide notification about the stop of the temporary use authorization to the vehicle (Lin Fig. 1 the second “The ride comes to an end” ¶[20]). 

With respect to claim 5 Lin does not clearly teach an information processing device, wherein: the controller is configured to acquire a stop location at which the vehicle stops, from the vehicle; and the controller is configured to update rating information of the user in accordance with the stop location. 
Jefferies teaches an information processing device, wherein: the controller is configured to acquire a stop location at which the vehicle stops (Jefferies ¶[15]), from the vehicle; and the controller is configured to update rating information of the user in accordance with the stop location (Jefferies ¶[15] wherein the rating is based on the locations the driver has been).
Thus as shown above Lin teaches a base invention of a system for monitoring when a vehicle is parked in an inappropriate area. Jefferies teaches a technique of to update rating information of the user in accordance with the stop location applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Jefferies to the base invention of Lin since it would have resulted in the predictable result of update rating information of the user in accordance with the stop location and would have improved the system by promoting good behavior from its users and thus reducing the chance of the user stopping in an inappropriate area. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Lin to apply the technique of rating the user based on where they stop as taught by Jefferies because the technique of rating the user was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Lin to yield the improvement of promoting better and safer driving from the user and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 6 Lin as modified previously teaches an information processing device according to claim 5, wherein the controller is configured to change service that is offered to the user, in accordance with the rating information (Jefferies ¶[15]).  

With respect to claims 10, 11 and 12 Lin as modified previously teaches an information processing device, wherein: the controller is configured to: transmit a one-time key for operating the vehicle to the user (Lin ¶[2, 47] “QR Code”); and 
invalidate the one-time key in response to receiving the use end request and determining that the current location of the vehicle is not in the predetermined inappropriate area (Lin ¶[2, 20, 47] note: it will be understood that disabling the QR code used to unlock the vehicle would be a necessary part of “The ride coming to an end”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.F/Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665